

113 SRES 214 ATS: Designating the week of October 13, 2013, through October 19, 2013, as National Case Management Week to recognize the value of case management in improving healthcare outcomes for patients. 
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 214IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mr. Pryor (for himself
			 and Mr. Boozman) submitted the following
			 resolution; which was referred to the Committee on the JudiciarySeptember 27, 2013Committee discharged; considered and agreed toRESOLUTIONDesignating the week of October 13, 2013,
		  through October 19, 2013, as National Case Management Week to
		  recognize the value of case management in improving healthcare outcomes for
		  patients. Whereas case management is a collaborative process of
			 assessment, education, planning, facilitation, care coordination, evaluation,
			 and advocacy;Whereas the goal of case management is to meet the health
			 needs of the patient and the family of the patient, while respecting and
			 assuring the right of the patient to self determination, through communication
			 and available resources in order to promote quality, cost-effective
			 outcomes;Whereas case managers are advocates who help patients
			 understand their current health status and ways to improve their health, and in
			 this way serve as catalysts who guide patients and provide cohesion with other
			 professionals in the healthcare delivery team;Whereas case managers are an important link to quality
			 healthcare;Whereas the American Case Management Association and the
			 Case Management Society of America work diligently to bring awareness to the
			 broad range of services case managers offer and to educate providers, payers,
			 and regulators on the improved patient outcomes that case management services
			 can provide;Whereas, through National Case Management Week, the
			 American Case Management Association and the Case Management Society of America
			 hope to continue to educate providers, payers, regulators, and consumers about
			 the value case managers bring to the successful delivery of healthcare;Whereas the American Case Management Association and the
			 Case Management Society of America will celebrate National Case Management Week
			 during the week of October 13, 2013, through October 19, 2013, in order to
			 recognize case managers as an essential link to quality healthcare; andWhereas it is appropriate at that time to recognize the
			 many achievements of case managers in improving healthcare outcomes: Now,
			 therefore, be itThat the Senate—(1)designates the
			 week of October 13, 2013, through October 19, 2013, as National Case Management Week;(2)recognizes the
			 value of case management in providing successful and cost-effective healthcare;
			 and(3)encourages the
			 people of the United States to observe National Case Management Week and learn
			 about the field of case management.